DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/12/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an evaporator unit for an inhaler, comprising: an electrically operable heating body, which has an inlet side and an outlet side; a support supporting the electrically operable heating body; and a plurality of microchannels, each of which extends from the inlet side to the outlet side through the electrically operable heating body, wherein a porous and/or capillary wick structure is arranged on the inlet side of the electrically operable heating body, is fluidically connectable to a liquid store, and has a shaft extending through a passage opening of the support; and a collar arranged between the support and the electrically operable heating body, wherein a diameter of the collar is greater than a diameter of the passage opening of the support, wherein fluid is passively transported from the liquid store via the wick structure, through the passage opening of the support via the shaft of the wick structure, to the inlet side of the electrically operable heating body via the collar of the wick structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831